1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11

12   SHARON S.,                                 )        No. SA CV 18-746-MWF (PLA)
                                                )
13                       Plaintiff,             )        ORDER ACCEPTING FINDINGS,
                                                )        CONCLUSIONS, AND
14                  v.                          )        RECOMMENDATION OF UNITED
                                                )        STATES MAGISTRATE JUDGE
15   NANCY BERRYHILL, DEPUTY                    )
     COMMISSIONER OF OPERATIONS                 )
16   FOR THE SOCIAL SECURITY                    )
     ADMINISTRATION,                            )
17                                              )
                          Defendant.            )
18                                              )
19                                                  I.
20                                           INTRODUCTION
21         On February 4, 2019, the United States Magistrate Judge issued a Report and
22   Recommendation (“R&R”) in this action, recommending that the Commissioner’s denial of benefits
23   be reversed and the action be remanded for payment of benefits. (ECF No. 19). On February 19,
24   2019, defendant filed her “Objection to Report and Recommendation” (“Objection” or “Obj.”).
25

26

27

28
1    (ECF No. 20). On February 25, 2019, plaintiff1 filed her Response to defendant’s Objection. (ECF
2    No. 21).
3

4                                                      II.
5                                               DISCUSSION
6           Defendant raises several objections to the Magistrate Judge’s findings in the R&R.
7           First, defendant argues that the Court should not “adopt the Report’s recommendation that
8    it give ‘controlling weight’ to the opinions of” treating sources Dr. Beheshti, nurse practitioner
9    (“NP”) Weigel, and Dr. Alva. (Obj. at 2). Defendant submits that the Magistrate Judge improperly
10   reweighed the medical source opinions and plaintiff’s subjective symptom statements and merely
11   reached a different conclusion than the ALJ. (Id.). She states that the Magistrate Judge
12   disagreed with the ALJ’s determination to give less weight to these providers because they did not
13   explain their limitations in narrative form or reference their objective findings, and suggests (as she
14   did in the Joint Stipulation) that these treating source opinions were “outliers in a record that
15   contained numerous opinions.” (Id. (citations omitted)). Defendant also repeats her arguments
16   that an ALJ may properly discount treating opinions that are in the form of a checklist, do not have
17   supportive objective evidence, and that are contradicted by other statements and assessments
18   of plaintiff’s medical condition. (Obj. at 2-3 (citing Batson v. Comm’r, 359 F.3d 1190, 1195 (9th
19   Cir. 2004)). Defendant suggests instead that the ALJ “reasonably” gave greater weight to the
20   opinions of the reviewing sources Dr. Johnson, Dr. Morgan, and Dr. Dalton as they were “well-
21   supported and consistent with the record as a whole,” “including the opinion of another of Plaintiff’s
22   primary care providers,” NP Elpidio. (Obj. at 4). These were the same arguments made by
23   defendant in the Joint Stipulation. For the reasons set forth by the Magistrate Judge in the R&R,
24   the ALJ’s determination to give controlling weight to the reviewing source opinions, rather than to
25

26
        1
27         Plaintiff’s last name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
28   Case Management of the Judicial Conference of the United States.

                                                       2
1    plaintiff’s treating providers, was neither legally sufficient nor supported by substantial evidence.
2

3           Second, defendant takes exception with the Magistrate Judge’s finding regarding the
4    significance of statements by plaintiff’s treating providers that plaintiff was “‘stable’ with treatment”
5    and medication. (Obj. at 4). The Magistrate Judge, however, addressed the ALJ’s rejection of
6    plaintiff’s treating providers’ opinions on this basis, noting that many of the notes cited to by the
7    ALJ as showing plaintiff was “stable,” also reflected ongoing serious symptoms, which the ALJ
8    ignored. (R&R at 21 (citations omitted)). In fact, as noted by the Magistrate Judge, the ALJ’s
9    suggestion that the notes showed that plaintiff was generally “stable” did “not come close to
10   suggesting that the treatment notes reflect . . . that plaintiff’s impairments and symptoms were so
11   well-controlled that she would be able to sustain full-time employment,” especially in light of the
12   treating source notes and opinions also reflecting the severity of plaintiff’s limitations and ongoing
13   symptoms. (Id.). Additionally, the Court agrees with the Magistrate Judge that the ALJ seems to
14   have hand-picked certain statements from certain treatment notes that do not reflect the overall
15   severity of plaintiff’s symptoms and limitations -- not only within the chosen treatment note, but
16   also as reflected within the treatment record as a whole. (Id.). In short, the ALJ did not, as
17   defendant suggests she did, “evaluate th[e] evidence in a broader context . . . based on ‘all of the
18   relevant evidence’ in the claimant’s record” (Obj. at 6 (citation omitted)), and instead ignored
19   significant and probative evidence.
20          Third, defendant complains that the Magistrate Judge accepted plaintiff’s subjective
21   symptom statements “wholesale,” and that the fact that plaintiff was working as a caretaker at the
22   time of the hearing was sufficient reason for the ALJ to discredit her testimony. (Obj. at 5-6). As
23   noted in the R&R, the ALJ used plaintiff’s fact of current part-time employment as a “caretaker”
24   for an elderly couple to support her finding that plaintiff’s employment reflected a “higher capacity
25   for public interactions” than she alleged. (R&R at 25). As reflected in the R&R, that finding was
26   not supported by any evidence that plaintiff (whose part-time work involved sitting with the same
27   couple on a part-time as-needed basis, and who was “just there in case they need [her]” (AR at
28

                                                        3
1    848-49)), was capable of any higher level of varied public interactions based on her description
2    of that very limited work.
3           Finally, defendant contends that the action should not be remanded for an award of
4    benefits.
5           When considering what course of action is appropriate, the Ninth Circuit has provided clear
6    indication of the factors and tests the District Court should apply before reaching a decision to
7    remand with instruction to calculate award of benefits:
8           If additional proceedings can remedy defects in the original administrative
            proceeding, a social security case should be remanded.” Lewin v. Schweiker, 654
9           F.2d 631, 635 (9th Cir. 1981). The Social Security Act, however, makes clear that
            courts are empowered to affirm, modify, or reverse a decision by the Commissioner
10          “with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g)
            (emphasis added). Accordingly, every Court of Appeals has recognized that in
11          appropriate circumstances courts are free to reverse and remand a determination
            by the Commissioner with instructions to calculate and award benefits. Courts have
12          generally exercised this power when it is clear from the record that a claimant is
            entitled to benefits, observing on occasion that inequitable conduct on the part of the
13          Commissioner can strengthen, though not control, the case for such a remand. This
            Circuit clarified the scope of judicial power to remand for an award of benefits in
14          Varney v. Sec’y of Health & Human Servs., 859 F.2d 1396 (9th Cir. 1988) (“Varney
            II”). There, we held that “where there are no outstanding issues that must be
15          resolved before a proper disability determination can be made, and where it is clear
            from the administrative record that the ALJ would be required to award benefits if
16          the claimant’s excess pain testimony were credited, we will not remand solely to
            allow the ALJ to make specific findings regarding that testimony. Rather, we will .
17          . . take that testimony to be established as true.” Id. at 1401. Specifically, we have
            devised a three-part credit-as-true standard, each part of which must be satisfied in
18          order for a court to remand to an ALJ with instructions to calculate and award
            benefits:
19
            (1) the record has been fully developed and further administrative proceedings
20          would serve no useful purpose;
21          (2) the ALJ has failed to provide legally sufficient reasons for rejecting evidence,
            whether claimant testimony or medical opinion; and
22
            (3) if the improperly discredited evidence were credited as true, the ALJ would be
23          required to find the claimant disabled on remand.
24   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014) (citations omitted). The Ninth Circuit has
25   also noted that “the proper course, except in rare circumstances, is to remand to the agency for
26   additional investigation or explanation.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,
27   1099 (9th Cir. 2014) (citation omitted).
28

                                                      4
1           Here, defendant argues that the record “does not lend itself to the rare remedy of departing

2    from the ordinary . . . rule” of remanding for further proceedings, because it “contains numerous

3    conflicts and ambiguities.” (Obj. at 8-9). Defendant suggests that even if the ALJ did not provide

4    legally sufficient reasons for not giving more weight to the opinions of Dr. Beheshti, NP Weigel,

5    or Dr. Alva, giving more weight to those opinions would itself “give rise to new conflicts in the

6    record,” as those opinions conflict “with the well-supported opinions of Dr. Johnson, Dr. Morgan,

7    and Dr. Dalton, as well as the opinion of NP Elpidio,” and with plaintiff’s “admission” “that she was

8    able to work despite her alleged limitations.” (Id. (citations omitted)). It appears, therefore, that

9    defendant is contending that even if the Court determines that the reasons given by the ALJ for

10   rejecting plaintiff’s testimony and the medical opinions of her treating providers were not legally

11   sufficient (a determination which the Court has made), then the record has not been fully

12   developed because plaintiff’s testimony and the medical opinions of her treating providers conflict

13   with other evidence in the record as noted by the ALJ. This circular reasoning, however -- which

14   logically could result in a never-ending series of remands for further proceedings -- fails given the

15   facts that (1) the ALJ determined that plaintiff’s medically determinable impairments could

16   reasonably be expected to cause her alleged symptoms; (2) the ALJ did not provide legally

17   sufficient reasons supported by substantial evidence for discounting the opinions of plaintiff’s

18   treating providers or her subjective symptom testimony; and (3) the VE testified that plaintiff would

19   be precluded from all work if the opinions of her treating providers and plaintiff’s own statements

20   and testimony regarding the severity of her symptoms were credited as true.

21          Indeed, a review of the R&R reflects that although the ALJ’s reasons for discounting the

22   opinions of plaintiff’s treating providers may have been “specific,” they were not “legitimate,”

23   primarily because those reasons were not supported by substantial evidence. Thus, the ALJ

24   provided no legally sufficient reasons for crediting the opinions of the reviewing sources over the

25   opinions of plaintiff’s treating sources. Similarly, the R&R reflects that although the ALJ’s reasons

26   for discounting plaintiff’s subjective symptom testimony may have been “clear,” they were not

27   “convincing,” again primarily because those reasons were not supported by substantial evidence.

28

                                                      5
1    Moreover, if the opinions of plaintiff’s treating providers were credited, and plaintiff’s subjective

2    symptom testimony was credited, that evidence would establish that plaintiff’s impairments prevent

3    her from performing substantial gainful employment. The administrative record is thus fully

4    developed, and no further proceedings are necessary to develop it any further. There is,

5    therefore, no persuasive reason to remand this case for further administrative proceedings, and

6    there are strong reasons not to do so. Remand with direction to pay benefits is the appropriate

7    remedy in this case.

8

9                                                     III.

10                                             CONCLUSION

11          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other records on

12   file herein, the Magistrate Judge’s R&R, defendant’s Objection to the R&R, and plaintiff’s

13   Response to defendant’s Objection. The Court has engaged in a de novo review of those portions

14   of the R&R to which objections have been made. The Court agrees with the recommendations

15   of the Magistrate Judge.

16          ACCORDINGLY, IT IS ORDERED:

17          1.     The Report and Recommendation is accepted.

18          2.     The decision of the ALJ is reversed and the matter is remanded for payment of

19                 benefits.

20          3.     Judgment shall be entered consistent with this Order.

21          4.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.

22

23

24   DATED: March 26, 2019                                   ___________________________________
                                                                   MICHAEL W. FITZGERALD
25                                                              UNITED STATES DISTRICT JUDGE
26

27

28

                                                       6
